 537
 
FRESH 
&
 
EASY NEIGHBORHOOD MA
RKET
 
 
358 NLRB No. 65
 
Tesco PLC d/b/a Fresh & Easy Neighborhood Ma
r-
ket, Inc. 
and
 
United Food and Commercial 
Workers International Union. 
Cases 31

CA

0
29913, 31

CA

0
30021, and 31

CA

0
30088
 
June 
2
5
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
 
AND 
G
RIFFIN
 
On October 18, 2011, Administrative Law Judge Lana 
H. Parke issued the attached decision.  The Respondent 
and the Charging Party each filed exceptions, a suppor
t-
ing brief, and an answering
 
brief.        
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

ngs, findings,
1
 
and conclusions 
only to the extent consistent with this Decision and O
r-
der
.
2
  
 
                                        
                  
 
1
 
The Respondent and the Charging Party have excepted to some of 


cl
ear preponderance of all the relevant evidence convinces us that they 
are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), 
enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the 
record and find no basis for reversing the findings.
 
2
 

i-
sion, that the Respondent violated Sec. 8(a)(1) by engaging in coercive 
interrogation, creating an impression of surveillance, and orally pro
m-
ulgating a rule prohibiting employees from discus
sing discipline.  We 

violated Sec. 8(a)(1) by orally promulgating a rule prohibiting emplo
y-
ees from discussing the Union during working time.
 
As to the interrogation, which involved 
S
to
re 
M
anager Pablo Artica 
questioning employee Jose Montiel
-
Rangel about whether he would 

u-
sion that the questioning was not coercive.  In doing so, we emphasize 

highest manager.  We also find compelling that 
Artica continued to press Montiel
-
Rangel about the meeting even after 
Montiel
-

-
Rangel 
twice denied knowledge of the meeting and ultimately asked Artica 
who had
 

the interrogation was coupled with a statement implying that emplo
y-

circumstances, we find the interrogation coercive.  Se
e 
Rossmore 
House, 
269 NLRB 1176, 1178 fn. 20 (1984), affd. sub nom. 
UNITE 
HERE
 
Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985).  
 
As to the impression of surveillance, Artica responded to Montiel
-

ng 

evidence the union safety meetings were kept secret.  Montiel
-



  
In any event, the relevant inquiry is 

m-
ployees the impression that their union activities were under survei
l-
lance.  See 
Loudon Steel, Inc.
, 340 NLRB 307, 313 (2003).  In context, 

comment about the internet makes little sense other than to 
The judge found that the Respondent did not violate 
Section 8(a)(1) of the Act by requiring employees to di
s-
tribute a coupon flyer that apologized to customers f
or 

the reasons stated below, we reverse the judge and find 
the violation. 
 
The Respondent operates a chain of grocery stores.  
Since late 2009, the United Food and Commercial Wor
k-
ers International Unio
n has conducted an organizing 

Angeles.  In March 2010, employees and union repr
e-
sentatives presented the Respondent with a petition, 
signed by a majority of employees, indicating their su
p-
port for the Un
ion and requesting that the Respondent 
voluntarily recognize the Union as their collective
-
bargaining representative.  The Respondent declined and 
stated that it would not recognize the Union without an 
election.  
 
In late 2010, in continuation of the orga
nizing ca
m-
paign, off
-
duty employees of the Eagle Rock store and 
union representatives distributed prounion flyers in front 
of the store.  Some customers 
were 
angry about the di
s-
tribution and complained to store management. 
 
In December 2010 and January 201
1, the Respondent 
distributed a flyer, which included a $5 merchandise 


coupon flyer then set forth the following bullet points:     
 
 
                                        
                                        
            
 
pointedly suggest that he had searched online for information about the 
union meeting.  Under these circumstances, Montiel
-
Rangel would 
reasonably believe that Artica engaged in conduct that was o
ut of the 
ordinary.  
 

Pablo Artica, did not coercively interrogate employees or create an 
impression of surveillance by asking employee Jose Montiel
-
Rangel if 
he was going to a union safety meeti
ng.  Montiel
-
Rangel was an active, 
open union supporter who had a friendly relationship with Artica.  
Artica casually asked Montiel
-
Rangel about the safety meeting when 
they were outside the store and on the way to retrieve Montiel
-

bicycle after h
is shift.  There is no evidence that the safety meetings 
were secret. Indeed, employees were open about their union activity. 
Under the totality of the circumstances, Member Hayes finds that Art
i-

Rossmore House, 
supra.
  
Simil
arly, 

an impression of surveillance. No employee would reasonably co
n-
clude

from the question

that his protected activities were being 
monitored.  Again, there is no evidence that the mee
tings were secret.  
They were frequent and well attended, employees were open about 
their union activity
,
 
and union supporters had in fact demanded that the 
Respondent create a safety committee. 
 

the 

accordance with our decision in 
Excel Container, Inc.
, 325 NLRB 17 
(1997).  We shall substitute new notices to conform to the Order as 
modified.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
538
 

 
The protesters
 
are 
not
 
our employees and have 
been hired by the United Food & Commercial 
Workers (UFCW) union.
 

 
The UFCW wants fresh&easy [sic] to unionize.
 

 

our employees can make.  They have not 
made this choice.
 

 
We offer good
 
pay as well as comprehensive, 
affordable benefits to all our employees.
 

 
We take pride in being a great place to work.   
 
 
(Emphasis in original.)  
 
Consistent with the standard pra
c-
tice at the Eagle Rock store pertaining to coupons, Pablo 
Artica, the 
store manager, instructed employees to persona
l-
ly hand the coupon flyer to customers, instead of placing it 

to help themselves.
 
In January, two employees complained to Artica about 
having to hand 
out the flyers.  Employee Carlos Juarez 

m-
ers, telling Artica 
that the flyer lied
 
to customers and 
infringed on his right to support the Union.  Another e
m-
ployee, Jose Montiel
-
Rangel, ultimately acquie
sced in 

hand the flyer to customers because he supported the 
Union and was involved in the organizing campaign.  
Neither employee was disciplined.  
 
In dismissing the allegation that the Respondent v
i
o-
lated the Act by requiring employees to distribute the 
flyer, the judge acknowledged that an employer may not 
require employees to make an observable choice to su
p-
port or oppose a union.  She 
reasoned
 
that, in determi
n-
ing whether distributing this flyer 
required employees to 
make an observable choice, the threshold question is 

i-
union communication or as a component of the comp
a-

n-
cluded 
that
, because
 
the
 
flyer did not contain an ant
i-
union message
 

n-
io
n

forced 
to make an observable choice
.
  
 

r-
ature or other materi
al need not contain an explicitly a
n-


decide whether to express an opinion or remain silent.  
See, e.g., 
2 Sisters Food Group, 
357 NLRB 
1816, 1818

1819
 
(2011) (finding that employees were forced to 
make an observable choice on whether they supported 
the union when presented with 
T
-
shirts and beanies bea
r-
ing the company logo when, under the circumstances, 
employees would have understood them to be cam
paign 
paraphernalia); 
Dawson Construction
 
Co.
, 320 NLRB 
116, 117 (1995) (finding that the employer violated Se
c-
tion 8(a)(1) by compelling an employee to hold a r
e-
serve
-

instrument in the implementation of the
 

i-
sion to establish a reserve gate, thereby participating in 

R.
 
L. 
White Co.
, 262 NLRB 575, 588

589 
(1982) 
(
finding that 
the employer violated Section 8(a)(1) by 
offering and 
encouraging emp
loyees to wear procompany 
T
-
shirts 
the 
day before a representation election
).
  
Rather, the key 
inquiry is whether employees would understand the m
a-

 
We find that
 

reasonably 
wo
uld have perceived
 
the flyer to be a component of the 


handbilling.  And, just a
s the Union

s distribution of 
handbills to customers 
was intended
 
t
o promote 
comm
u-
nity support for their organizing effort, the Respondent

s 
distribution of 
its
 
flyer to customers sought to 
generate
 
community 
opposition to the o
rganizing effort.
  
The flyer 

great

making two m
isleading statements to place the Union in 


not
 


-
duty e
m-
ployees voluntarily distributed the handbills a
longside 
paid representatives of the Union.  Second, the flyer 

to unionize.  In fact, as stated above, a majority of e
m-
ployees had authorized the Union to represent them.  
Although an employer has a ri
ght under the Act to d
e-
cline voluntary recognition in favor of a Board election, 

best. 
 
Confirming our conclusion that employees reasonably 
would have perceived the coupon flyer as 
campaign m
a-
terial
, two employees objected to distributing it.  Both 
employees believed that distributing the flyer was inco
n-
sistent with their support for the Union, and one emplo
y-
ee thought the flyer contained lies.  
 
Because we find that employees would reasonably 
have p
erceived the flyer as a component of the Respon
d-

the Respondent

 
requir
ement that
 
employees
 
personally 
hand the flyer to customers coerced employees in their 

 
concerning 

Allegheny Ludlum Corp.
, 333 NLRB 
734, 741 (2001), enfd. 301 F.3d 167 (3d Cir. 2002).   The 

right to choose, free from any employer coercion, the 
 FRESH 
&
 
EASY NEIGHBORHOOD MA
RKET
 
 
539
 
degree to which he or she 
will participate in the debate 

Smit
h-
field Packing Co.
, 344 NLRB 1, 3

4 (2004), enfd. 447 


Dawson Co
n-
str
uction Co.
, supra, 320 NLRB at 117 (quoting 
Texaco, 
Inc. v. 
NLRB
, 700 F.2d 1039, 1043 (5th Cir. 1983)).  In 
the instant case, employees were not permitted to choose 
whether to express an opinion or remain silent; instead, 


 

handbilling and its organizing campaign.  
Dawson Co
n-
struction
, supra.
3
  
Accordingly, we reverse the judge and 
find that the Respondent violated Section 8(a)(1).
4
                       
 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 
Insert the following as paragraph 4
 
of Conclusion of 
Law C.
 

they reasonably would have perceived to be a component 

a-

 
A
MENDED 
R
EMEDY
 
The judge recommended a broad order requiring the
 
Respondent to cease and desist from violating the Act 

in 
any other manner.

  
We find that a broad order is not 
warranted under the circumstances of this case, and we 
substitute a narrow order requiring the Respondent to 
cease and desist from violating th
e Act 

in any like or 
related manner.

 
 
See 
Hickmott Foods
, 242 NLRB 1357 
(1979)
.
 

modify the locations of the notice posting.  The judge 
recommended that a notice covering all violations be 
posted at all of t

-
area 
stores.  Other than the coupon
-
flyer violation, however, 
all of the violations were committed solely by Eagle 
Rock Store Manager Pablo Artica.  Therefore, we find 
that a notice covering all of the violations must be posted 
only at the Eagle Rock store.  Because the coupon flyer 
was distributed at 15 to 20 other stores throughout Cal
i-
                                        
                  
 
3
 
We note that the Respondent may lawful
ly use supervisors to di
s-
tribute campaign material such as the coupon flyer to customers.  The 
violation here was requiring the employees to do so.       
 
4
 

finding that the Respondent did no
t violate Sec. 8(a)(1) by having its 

coupon flyer was not antiunion campaign material and it was not a 

unionization and did
 
not advocate either a pro or antiunion view. Ther
e-



 
fornia, we find that a notice specific to the coupon
-
flyer 
violation must be posted at all other stores where e
m-
ployees were required to distrib
ute the flyer.
5
 
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Tesco, PLC d/b/a Fresh & Easy Neighbo
r-
hood Market, Inc., Los Angeles, California, its officers, 
agents, successors, and assigns, shall
 
1. Cease and desist from
  
 
(a) Crea
ting the
 
impression 
that it is engaged in su
r-

n-
certed activities. 
 
(b) Coercively interrogating 
employee
s
 
about their u
n-
ion activities. 
 
(c) O
rally promulgating, and thereafter maintaining, a 
rule prohi
biting employees from discussing 
their disc
i-
pline, a term and condition
 
of 
employment, with other 
employees.
 
 
(d) Requiring employees to distribute materials 
that the 
employees reasonably would perceive to be a component 

t union represent
a-
tion.
 
(e) 
In any 
like or related manner interfering with, r
e-
straining, or coercing 
employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to 
effectuate the polic
ies of the Act.
 
(a) Rescind and cease maintaining unlawful rules pr
o-
hibiting its employees from discussing their discipline, 
and notify employees in writing that such rules have 
been rescinded. 
 
(b) 
Within 14 days after service by the Region, post at 
its 
E
agle Rock store
 
in 
Los Angeles, California,
 
copies of 
the attached notice marked 

Appendix
 
A
.

6
 
 
Copies of 
the notice, on forms provided by the
 
Regional Director 
for Region 31, 
after being signed by the Respondent

s 
authorized representative, shall be 
posted by the R
e-
spondent and maintained for 60 consecutive days in co
n-
spicuous places
, 
 
including 
 
all 
 
places 
 
where notices to 
em
ployees are customarily posted.  In addition
 
to phys
i-
cal posting of paper notices, the notices shall be distri
b-
uted electroni
cally, such as by email, posting on an in
tr
a-
net or an internet site, and/
or other electronic means, if 
the Respondent customarily communicates with its e
m-
ployees by such means.
  
Reasonable steps shall be taken 
                                        
                  
 
5
 
We leave the i
dentification of these stores to the compliance phase 
of the proceeding.
 
6
 
If this Order is enforced by a judgment of a United States court of 

a-


g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
540
 
by the Respondent to ensure that the notices a
re not a
l-
tered, defaced, or covered by any other material.
  
If the 
Respondent has 
gone out of
 
business or closed its Eagle 
Rock store
, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-
ployees and former emp
loyees employed by 
the 
R
e-
spondent 
at such store 
at any time since 
May 19, 2010
.
 
(c) 
Within 14 days after service by the Region, post at 
all of its other stores where employees were required to 
distribute the coupon flyer described in this decision
 
co
p-
ies o
f the attached notice marked 

Appendix
 
B
.

7
 
 
Copies 
of the notice, on forms provided by the
 
Regional Director 
for Region 31, 
after being signed by the Respondent

s 
authorized representative, shall be posted by the R
e-
spondent and maintained for 60 consecuti
ve days in co
n-
spicuous places
,
 
including all places where notices to 
em
ployees are customarily posted.  In addition
 
to phys
i-
cal posting of paper notices, the notices shall be distri
b-
uted electronically, such as by email, posting on an in
tr
a-
net or an intern
et site, and/
or other electronic means, if 
the Respondent customarily communicates with its e
m-
ployees by such means.
  
Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material.
  
If the 
Respondent has 
gone out of business 
or closed any of the 
stores where the coupon flyer was distributed
, the R
e-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by 
the 
R
espondent 
at such stores 
at 
any time since 
December 2010
.
 
(d) 
Within 21 days after service by the Region, file 
with the Regional Director 
for Region 31 
a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that 
the 
Respondent has 
taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 
APPE
NDIX
 
A
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
                                        
                  
 
7
 
See fn. 6, supra.
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL 
NOT
 
create the impression that we are engaged in 
surveillance of your union or other protected concerted activ
i-
ties.
 
W
E WILL NOT
 
coercively question you about your u
n-
ion activities or the union activities of other employees.
 
W
E WILL NOT
 
make and/or maintai
n any rule preven
t-
ing you from discussing your terms and conditions of 
employment, including discipline, with other employees.  
 
W
E WILL NOT
 
require you to distribute 
materials 
that 
you reasonably would perceive to be a component of a 
campaign against unio
n representation at our stores.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
stated above.  
 
W
E WILL 
rescind and stop maintaining our unlawful 
rules prohibiting you from discussing your dis
cipline, 
and notify all of you in writing that this has been done.      
 
 
T
ESCO 
PLC
 
D
/
B
/
A 
F
RESH 
&
 
E
ASY
 
N
EIGHBORHOOD 
M
ARKET
,
 
I
NC
.
 
APPENDIX
 
B
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act 
together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
require you to distribute 
materials 
that you 
reasonably would perceive to be a component of a campaign 
against union repre
sentation at our stores.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
stated above.  
 
 
T
ESCO 
PLC
 
D
/
B
/
A 
F
RESH 
&
 
E
ASY
 
N
EIGHBORHOOD 
M
ARKET
,
 
I
NC
.
 
 FRESH 
&
 
EASY NEIGHBORHOOD MA
RKET
 
 
541
 
 
John Rubin
 
and
 
Rudy Fong, Attys
.
, 
for the 
General Counsel.
 
Molly Eastman, Atty.
 
(
Seyfarth Shaw, LLP)
,
 
of Chicago, Ill
i-
nois, for the Respondent.
 
David Rosenfeld, Atty
.
 
(Weinberg, Roger, & Rosenfeld)
, 
of 
Alameda, California, for the Charging Party.
 
DECISION
 
I
.
  
STATEMENT OF THE CAS
E
 
L
ANA 
P
ARKE
,
 
Administrative Law Judge.  Pursuant to char
g-
es filed by 
United Food and Commercial W
orkers International 
Union (the Charging P
arty or the Union)
, the Regional Director 
for
 
Region 31 of the National Labor Relatio
ns Board (the 
Board) issued o
rder 
c
onsolidat
ing 
c
ases, 
c
onsolidated 
c
o
m-
plaint
,
 
and 
n
otice of 
h
earing (the complaint) on April 29, 2011.
1
  
The complaint alleges that 
Tesco PLC d/b/a Fresh & Easy 
Neighborhood Market, Inc. 
(
Respondent
) violated Section 
8(a)(1) of the National Labor Relations Act (the A
ct)
.
2
  
This 
matter was tried in Los Angeles on August 1 and 2, 2011. 
 
II
.
  
ISSUES
 
Did 
Respondent
 
violate Section 8(a)(1) of the Act by the fo
l-
lowing conduct:  
 
 
A.
 
Creating an impression among its employees that 
their union activities were under surveillance. 
 
B.
 

union activities.
 
C.
 
Orally promulgating, and thereafter maintaining, a 
rule prohibiting employees from talking
 
about the 
Union in the store, on the clock, or on the sales floor. 
 
D.
 
Orally promulgating, and thereafter maintaining, a 
rule prohibiting employees from discussing their 
terms and conditions of employment with other e
m-
ployees. 
 
E.
 
Telling employees to distribu
te anti
-
union flyers to 
customers.
 
III
.
 
JURISDICTION
 
At all material times, Respondent, a corporation and a su
b-
sidiary of Tesco, PLC, with an office and place of business at 
4211 Eagle Rock Blvd
.
, Los Angeles, California (the Eagle 
Rock store)
,
 
has been en
gaged in the operation of retail grocery 
stores
 
in multiple States
.  During the past calendar year, R
e-
spondent, in conducting its business operations at the 
Eagle 
Rock s
tore, derived gross revenues in excess of $500,000, and 
purchased and received at the 
s
tore goods valued in excess of 
$50,000 directly from points outside the State of California.  
                                        
                  
 
1
 
All dates herein are 2010
,
 
unless otherwise specified.
 
2
 
At the hearing, 
the 
General Counsel amended the 
complaint to co
r-
rect a misdate and misspelling and to add the names of road supervisors 
Eduardo Dominguez and Eugene Estrada as agents of Respondent 
within the meaning of Sec
.
 
2(13) of the Act, which allegation was 
admitted by Respondent. 
The 
General Couns
el also amended the co
m-

.
 
6(a) and to replace 

,
 

subpar
.
 

The 
General Cou
n-
sel further amended the re
quested remedy to seek a special corporate 
wide notice posting. 
 
Respondent
 
admits, and I find, that at all material times 
R
e-
spondent
 
has been an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of 
the Act, and the 
Union has been a labor organization within the meaning of 
Section 2(5) of the Act.
 
IV
.
 
FINDINGS OF FACT
 
Unless otherwise explained, findings of fact herein are based 
on party admissions, stipulations, and uncontroverted testimony 
regarding
 
events occurring during the period of time relevant to 
these proceedings.
 
 
On the entire record, 
including my observ
a-
tion of the demeanor of the witnesses, and after considering the 
briefs filed by 
the 
General Counsel, 
the 
Charging Party, and 
Respondent, 
I find the following events occurred in the circu
m-
stances described below during the period relevant to these 
proceedings.
 
A. The Eagle Rock Store 
 
Respondent operates
 
a chain of
 
grocery stores in a multiple 
states; the Eagle Rock store in Los Angeles is t
he focus of this 
case. 
During the relevant period, t
he Eagle Rock
 
store wa
s 
entirely self
-
checkout, i.e., customers 
rather than
 
store emplo
y-
ees scan
ned, 
bag
ged, and paid for their merchandise 
at
 
eight
 
e
lectronic checkout stations
. Customer associates (CAs)
 
assis
t-
ed
 
customers in checking out, approve
d
 
purchases of alcoholic 
beverages, gather
ed
 
shopping carts, stock
ed
 
product shelves 
and displays, and generally assured that customers had succes
s-
ful shopping experiences
.  Typically two to four customer ass
o-
cia
tes work
ed
 
at the same time. The customer associates repor
t-
ed
 
to a team lead; 
generally
 
one but sometimes two team leads 
work
ed
 
at the same time. The team leads, in turn, report
ed
 
to a 
store manager.  
On 
March 
29 
Pablo Artica (Artica)
 
assumed 
management of the Eagle Rock store, a position he retained 
until May
 
2011.
3
 
 
 
A
t the Eagle Rock store
, management daily gathered 
e
m-
ployees
 

about 
how the store was doing and to give work reminder
s.  
Employees were permitted to talk among themselves as they 
worked about matters unrelated to work so long as their 
produ
c
tivity or customer service was not impeded.
 

was to distribute sales coupons
 
to customers to promote repeat 
shopping.  Sales coupons were generally kept at the self
-
checkout stations where they were to be given to customers 
who completed a purchase
 
with the object of encouraging the 
maximum number of shoppers to return to the stor
e to utilize 
the coupon.  Respondent directed CAs to place the sales co
u-
pons in customer bags or hand them directly to customers.  
Respondent did not want the coupon fliers to be unrestrictedly 
available at checkout stations, as customers might take multip
le 
copies, thereby reducing customer outreach.
 
B.  Union Organizing Drive at the Eagle Rock Store
 
Between
 
March
 
13

25
, 17 employees 
of the Eagle Rock 
store 
signed a petition
 

:
 
 
                                        
                  
 
3
 
Artica was a supervisor and/or an agent of Respondent within the 
meaning of Sec
.
 
2(11) and (13) of the Act.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
542
 
I have made an informed choice and want the 
United Food 
and Commercial Workers (UFCW) as my bargaining agent. 
The undersigned constitute a majority of all regular, non
-
supervisory full
-
time and part
-
time employees at the Tesco 
Fresh & Easy store located at 4211 Eagle Rock Blvd. Los 
Angeles, Californ
ia 90065
 
. . . 
we hereby call on Tesco Fresh 
& Easy to immediately recognize our union.
 
 
On March 26
, union representatives, Brian Iwakiri and Ke
v-

Acuna (Acuna) and Angel Salas (Salas), drove to Respond

home office in El Segundo, California, where they met with 


Eagle Rock store employees wanted to be recognized by the 
Union.  C
ousins said the Company preferred to go to an ele
c-
tion.  
 
C.  Alleged Promulgation of Unlawful Rules
 
In April, according to the testimony of Salas, during a huddle 
with four or five employees in the break room, Artica, who 
appeared to be reading from an em
ail,
4
 
told the group they 
could not talk about the Union on the clock; they could only 
talk about it in the break room on their breaks or outside of the 
store when off the clock.  Salas recalled little else of the mee
t-
ing.  
No other witness testified to Ar
tica having made such or 
similar state
-
ments to employees at that or at any other time, 
and no employee testified that he/she had been restricted from 
talking about the Union during work, which employees appa
r-
ently freely did.  
Artica denied ever telling a
ny employees they 
could not talk about the Union while working.  
 
In late June
-
early July at work, Acuna asked a team leader 
why Artica had not addressed the attendance problems of an 
employee named Ricardo.  The team leader told Acuna it was 
not his busin
ess.  On July 5, Artica approached Acuna at work 
and asked him why he had inquired about another employee

s 
discipline.  Artica told Acuna it was none of his business to talk 
about another employee

s discipline if the employee did not 
want to share the inf
ormation.  Artica warned Acuna he would 
be disciplined if he did not stop.
5
  
 
D.  Alleged Impression of Surveillance 
 
and Interrogation
 
In May, union representatives scheduled a meeting with R
e-

Eagle 
Rock
 
store
 
on May 19, in which employee safety and training 
issues were to be discussed.
6
  
Artica was aware of the meeting.
7
  
                                        
                  
 
4
 

manager.
 
5
 
Artic
a did not recall having that specific conversation although he 

their own business.  He denied telling any employee he/she could not 
talk about discipline.  I found Acuna to be a relia
ble witness, and I 
accept his testimony.
 
6
 
The May meeting was one of a series in which the Union discussed 
with employees proper lifting techniques, ergonomics, and avoidance 
of employee injuries.
 
Sometime before the meeting, as employee Jose Montiel
-
Rangel (Montiel
-
Rangel) walked with Artica to retrieve Mo
n-
tiel
-

from a storage facility at the store, Artica 
asked Montiel
-

Montiel
-

meeting that you guys are having today, you know, your safety 

 
Montiel
-
Rangel
 
again disclaimed knowledge of any meeting, 
and Artica asked if he was going to take notes for him at the 
meeting.  Montiel
-
Rangel asked who had squealed about the 


8
  
 
E.  Alleged D
irection to Distribute Antiunion Flyers
 
Beginning in November, union organizers and employees 
distributed leaflets (two
-
sided English and Spanish) near the 
front entrance of the Eagle Rock store to customers and wor
k-
ers (union leaflet).  
The leaflets 
read,
 
in pertinent part:
 
 
Tell Fresh & Easy:  Let Your Workers Freely Choose a Union 
Despite repeated requests from workers, Fresh & Easy has 
never recognized a union of their workers

instead choosing 
to fight their employees as they try to form a union.  Admin
i
s-
trative Law Judges in two states have found that Fresh & Easy 
broke the law by committing unfair labor practices. . . .
 
 
All Fresh & Easy employees deserve the right to form a u
n-
ion, if they choose, free from intimidation and fear.
 
 
Some cust
omers became
 
contentious 
during distribution
 
of 
the leaflets, and some customers complained to store manag
e-
ment about the leafleting.
 
Sometime in December, Respondent prepared a flyer for di
s-
tribution to customers that contained a $5 store coupon (R
e-

flyer) and read in pertinent part:
 
 

 
Sorry for any inconvenience union protesters may 
have caused you.
 

 
The protesters are not our employees and have been 
hired by the [Union].
 

 

told the [Union] this is a dec
ision only our e
m-
ployees can make.  They have not made this 
choice.
 

 
We offer good pay as well as comprehensive, affor
d-
able benefits to all our employees.
 

 
We take pride in being a great place to work
 
                                        
                                        
            
 
7
 
An otherwise uninvolved employee told Artica of the meet
ing.  A
r-
tica testified he was interested in the meeting because he wanted to 
know how to improve safety at the Eagle Rock store. 
 
8
 
Michael Acuna (Acuna) testified to an earlier, very similar May 19 
interaction among Artica, Montiel
-
Rangel, and Acuna, in w
hich Artica 


him.  Montiel
-

conversation.  It is difficult to 
reconcile Acuna and Montiel
-

testimony, particularly as Montiel
-

knowledge of the meeting, which he could not have been if the earlier 
discussion described by Acuna had taken place.  I find it unnecessary to 
resolve 

would only add to the existing allegation and not create a different one.
 
 FRESH 
&
 
EASY NEIGHBORHOOD MA
RKET
 
 
543
 
 

 
coupon flyers to customers.
9
  
Employee Carlos Juarez (Juarez) 
observed various CAs putting copies of the coupon flyer in 

 
On January 10, 2011, Artica noticed that Juarez was either 
not giving out the flye

bags.  Artica approached Juarez as he was helping a customer 


to do so. 
 
Juarez told Artica
 
he could not do it.  When Artica asked if 

Juarez said Artica could not force him to do something against 
his will.  Artica asked again if Juarez was refusing to pass out 
the flyers.  Juarez said,
 


Juarez a third and a fourth time if he were refusing to pass out 


ng to pass all of those flyers out 

10
 
In early January 2011, Artica directed Montiel
-
Rangel, who 
was working at the checkout stations, to ensure that every cu
s-
tomer received a coupon flyer.  For the n
ext 20 minutes or so, 
Montiel
-
Rangel placed a flyer in a shopping bag of each cu
s-
tomer upon checkout.  Artica approached Montiel
-
Rangel, sa
y-
ing he had not seen Montiel
-

flyers to customers.  Montiel
-
Rangel said he was placing
 
R
e-

n-
tiel
-

customers.  Montiel
-
Rangel demurred, saying that as a union 
supporter, he was not thrilled about having to hand the flyers to 
custome
rs, but if it was part of his duties, he would do so.  
Thereafter, Montiel
-
Rangel handed coupon flyers directly to 
customers.
 
V
.
  
DISCUSSION
 
A. Interrogation and Creating the Impression 
 
of Surveillance
 
The complaint alleges that in June
,
 
S
tore 
M
anager Art
ica i
n-
terrogated employees about their union activities and created an 
impression that their union activities were under surveillance 
by Respondent.  
 
On May 1
9
, Artica asked 
an employee, Montiel
-
Rangel, if he
 
were going to the union meeting scheduled for 
later that day, 
disclosing his knowledge of its purpose a
nd asking the emplo
y-
ee
 
to take notes for him.  The General Counsel argues that by 
Artica

s conduct, Respondent interrogated 
Montiel
-
Rangel 
                                        
                  
 
9
 
Respondent also assigned employees involved in its customer a
m-

t the Eagle 
Rock and other Fresh & Easy stores where the Union leafleted.  The 
customer ambassador program, in pertinent part, provided program 
employees with the opportunity to meet and greet customers outside 
Fresh & Easy stores and share with them infor
mation about various 

unionization.
 
10
 
This account reflects the testimony of Juarez, which Artica esse
n-
tially corroborated.
 
about his
 
union activities.  The General Counsel also argues 
that Artica

s questions created the impression that he was kee
p-
ing employees

union activities under surveillance. 
 
Respondent contends that Artica learned of the May 19 u
n-
ion meeting through an employee

s voluntary, uncoerced di
s-
closure and that his later exchange with employees had the 
legitimate purpose of seeking information about potential safety 
problems, which the union meeting was expected to address.  
 
Supervisory questioning of employees about un
ion activity 
is 
not a per se violation of Section 8(a)(1) of the Act
.  The test is 
whether, under all the circumstances, the interrogation reason
a-
bly tends to restrain, coerce, or interfere with statutory rights. 
To support a finding of illegality, the wor
ds themselves, or the 
context in which they are used, must suggest an element of 
coercion or interference.  
Rossmore House, 
269 NLRB 1176, 
1177

1178 (1984), affd. 760 F.2d 1006 (9th Cir. 1985).  If the 
questioning meets that test, it may also be found to h
ave created 
the impression of surveillance.  See 
Stevens Creek Chrysler 
Jeep Dodge, 
357 NLRB 
633, 642
 
(2011) (interrogation and 
creation of the impression of surveillance when, following a 
union meeting, employer asked employees who paid for pizza 
at the m
eeting).
 
Determining if Artica

s statements constituted interrogation 
and/or created an unlawful impression of surveillance requires 
an objective test of whether, under the circumstances, Artica

s 
conduct was such as would tend to interfere with, restrain,
 
or 
coerce employees in the exercise of the rights guaranteed under 
Section 7 of the Act. See 
Broadway
, 267 NLRB 385, 400 
(1983)
 
(citing 
United States Steel Corp. v. NLRB,
 
682 F.2d 98 
(3d Cir. 1982)
); 
Fresh 
& 
Easy Neighborhood Market, 
356 
NLRB 
588, 588 
fn. 2 (2011), citing 
Double D Construction 
Group, Inc.
, 339 NLRB 303, 303

304 (2003)
 
(

The
 
test of 
whether a statement is unlawful is whether the words could 
reasonably be construed as coercive, whether or not that is the 
only reasonable construction.

).
 
I find Artica

s May 19 statements to employees would re
a-
sonably and objectively have had a 
coercive effect.  There is no 
evidence that knowledge of the union safety meeting was 
commonplace
 
or inconsequential; indeed 
Montiel
-

s 
surprised, disclaiming reaction to Artica

s questions evinces the 
contrary.  In those circumstances, 
Ar
tica

s 
beni
gn or even co
n-
structive
 
purpose in inquiring
 
about the union meeting
 
is irrel
e-
vant.  His probing must objectively have 
tend
ed
 
to interfere 
with, restrain, or coerce employees in the exercise of
 
the
ir Se
c-
tion 7
 
rights 
and have thereby 
violated Section 8(a)(
1) of the 
Act.
 
B.  Promulgation and Maintenance of Unlawful Rules
 
The complaint alleges that Respondent unlawfully promu
l-
gated and maintained a rule prohibiting employees from talking 
about the Union in the store, on the clock, or on the sales floor.  
The 

s-
timony that Artica told employee participants in a huddle that 
employees
 
could only talk about the Union in the break room 
on their breaks or outside of the store when off the clock. 
 
 
Salas did no
t 
demonstrate a general recall of what Artica said 
in the April meeting beyond the specific statements he testified 
to.  Moreover, Salas did not set the statements he did recall in 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
544
 
any context, certainly not one sufficient for me to determine 
whether Salas

Artica said or whether it reflected inferences he perhaps unwa
r-
rantedly drew.  The 
General Counsel asserts that Respondent 
was found in 
Fresh 
& 
Easy Neighborhood Market, 
356 NLRB 
at 593

594
, to have committed
 
an identical violation at the 
Spring Valley, California store. The evidence in that case esta
b-

u-
man relations manager, told an employee of the Spring Valley 
store that she could not hand out paperwor
k or brochures while 
on the clock or on the sales floor, but essentially conceded that 
employees could at those times discuss union matters.  While 


, cure a 
previous violation, it weakens any inference Salas may have 
drawn that Artica was articulating restrictions from an upper 
managerial email at the huddle and casts further doubt on his 
testimony in this regard.  In these circumstances, 
I cannot rel
y 

 
The General Counsel bears the burden of proving that R
e-
spondent committed allegedly unlawful conduct.  As I cannot 

burden.  I shall, therefore, dismiss c
omplaint subparagraph 6(c).
 
The complaint also alleges at subparagraph (d) that R
e-
spondent unlawfully promulgated and maintained a rule prohi
b-
iting employees from discussing their terms and conditions of 
employment with other employees.  The evidence adduc
ed in 
support of the allegation shows that on July 5, Artica told e
m-

pain of incurring his own discipline.
 
Section 7 of the Act 
gives employees 
the right to engage in 
union activities or other co
ncerted activities for the purpose of 
collective bargaining or other mutual aid or protection
.
 
 
Section 
8(a)(1) of the Act prohibits interference with, restraint, or coe
r-
cion of employees in the exercise of those rights.
 
The Board considers that an 

work rule violates Section 8(a)(1) if employees would reason
a-
bly construe the language of the rule to restrict the exercise of 
Section 7 rights, applying a standard articulated in 
Lutheran 
Heritage Village
-
Livonia, 
343 NLRB 646,
 
646

647 (2004), and 
restated in 
NLS Group,
 
352 NLRB 744

745 (2008)
:
 
 
 
If the rule explicitly restricts Section 7 activity, it is unlawful. 
If the rule does not explicitly restrict Section 7 activity, it is 
nonetheless unlawful if (1) employees would reaso
nably co
n-
strue the language of the rule to prohibit Section 7 activity; (2) 
the rule was promulgated in response to union activity; or (3) 
the rule has been applied to restrict the exercise of Section 7 
rights. In applying these principles, the Board refra
ins from 
reading particular phrases in isolation, and it does not presume 
improper interference with employee rights.  
 
 
The Board has answered in the affirmative the question of 
whether employees have a Section 7 right to discuss discipline 
or disciplinary investigations involving fellow employees
. See 
Caesar

s Palace,
 
336 NLRB 271 (2001)
;
11
 
see also 
Verizon 
Wireless
, 349 NLRB 640, 658

659 (2007)
, (prohibiting e
m-
ployee discussion of workplace concerns relating to discipline 
abridges Sec
.
 
7 rights).  Artica

s all
-
encompassing embargo on 
employees 
talking about other employees

 
discipline explicitly 
interferes with that right and violates Section 8(a)(1).
 
C.  Directing 
E
mployees to 
D
istribute 
A
ntiunion 
F
lyers 
 
to 
C
ustomers
 
The complaint alleges that Respondent violated Section 
8(a)(1) when Artica
 
told employees to distribute anti
u
nion fl
y-
ers to customers.  The flyer in question, Respondent

s coupon 
flyer, was directed 
to customers and 
distributed in response to 
customer complaints about lawful prounion activism outside 
the store.  The flyer apolog
ized for customer inconvenience, 
disclaimed employee involvement
 
in the activism
, asserted 
Respondent

s position that employees had not chosen the U
n-
ion to represent them,
12
 
and touted Respondent

s good pay and 
affordable benefits.
 
The Board has held that a
n employer may not compel e
m-
ployees to express opposition to union representation: 
 
 
[A]n employee has a Section 7 r
ight to choose, free from any 
employer coercion, the degree to which he or she will partic
i-
pate in the debate concerning representation. 
This includes 
whether to oppose the union independently of the employer

s 
own efforts, or to oppose representation by, for example, 
wearing an employer

s campaign paraphernalia or,
 
altern
a-
tively, by appearing in an employer

s campaign videotape
. . . .  
A d
irect solicitation pressures employees into making an o
b-
servable choice, and thereby coerces them in the exercise
 
of 
their Section 7 rights.
13
 
 
The Board also prohibits employers from requiring indirect 
participation in disseminating an antiunion message.  
See 
Cli
n-
ton Food 4 Less
, 
288 NLRB 597 (1988)
 
(the Boar
d adopted the 

e-
quired an employee upon pain of discipline to distribute to each 

                                        
                  
 
11
 
Although the Board found in 

 
that an on
-
going 
dr

a-

 
12
 

-
supported petition for recognition, insisting instead that employees 
demonstrate 
union choice through a Board
-
conducted election, this 
assertion was overly simplistic although not explicitly inaccurate.
 
13
 
Smithfield Packing Co
.
,
 
344 NLRB 1, 3

4 (2004) (requiring e
m-

Allegheny Ludlum 
Corp.
, 333 NLRB 734, 741 (2001)
 
(solicitation of 
employees to parti
c-
ipate in an antiunion videotape lawful only upon certain assurances), 
and citing 
Fieldcrest Cannon, Inc.
, 318 NLRB 470, 496 (1995)
, enfd. 
in relevant part 
97 F.3d 65, 72, 74 (4th Cir. 1996)
 
(directing an e
m-

-
s
hirt); 
R. L. White Co.
, 262 NLRB 575, 
576

577 (1982)
 
(distributing and coercively encouraging employees to 
wear pro
-
employer T
-
shirts); 
Florida Steel Corp.
, 224 NLRB 587, 588

589 (1976)
, enfd. mem. 
552 F.2d 368 (5th Cir. 1977)
 
(requiring e
m-
ployees
 


observable choice concerning their participation in an election ca
m-
paign. 
 
 FRESH 
&
 
EASY NEIGHBORHOOD MA
RKET
 
 
545
 
handbill opposing the 
u
nion, thereby conveying its anti
union 
message, violates Sec
.
 
8(a)(1) of the Act). 
 
The above
 
cases
 
appear to pose a
 
threshold question
 
that 
must be answered before it can be determined 
whether R
e-
spondent

s 
conduct in requiring employees to disseminate its 
coupon flyer
s was unlawful.  Tha
t question is whether the co
u-
pon flyer can reasonably be viewed as an antiunion commun
i-
cation or as
 
a component of the 
C
ompany

s campaign 
against
 
union representation.  In 
Allegheny Ludlum
, 
supra 
at 745, the 
Board restricted its holding to campaign mat
erials 
that 

reaso
n-
ably tend[ed] to indicate the employee

s position on union re
p-
resentation.

  
The Board 

perceive[d] no basis for finding that 
the inclusion of employees

 
images in a videotape that [did] not 
convey a message about the employees

 
views co
ncerning u
n-
ion representation, without more, would violate Section 
8(a)(1).

Ibid.
 
All cases cited above involve employer
-
required 


e-
vie
wed with an eye for the explicit or implicit expression of any 
antiunion or union oppositional stance.
 
The 
General Counsel
 
did not address this
 
question directly, 
arguing
, rather, that
 
it is irrelevant whether Respondent

s co
u-
pon flyer was explicitly antiu
nion.  The pivotal consideration, 
in 
the 
General Counsel

s view, is that the coupon flyer const
i-
tuted campaign literature generally  because it 

reference[d] the 
Union

s organizing campaign, apologize[d] to the public
. . . 
boast[ed] about Respondent

s busi
ness practices
 
. . . 
[and] was 
a counter to the Union

s flyer.

  
By instructing Juarez an
d 
Mo
n
tiel
-
Rangel to hand out its
 
coupon flyer to customers, 
the 
General Counsel asserts, Respondent coerced them to act as its 
agents, thereby denying them their right
 
to freely exercise Se
c-
tion 7 rights.  
 
Respondent argues that 
its
 
coupon flyer articulated neither a 
pro n
or anti
union view
.  As the coupon flyer was neutral as to 
unionization,
 
Respondent urges, employee
 
distribution of 
it 
could not
 

 
view of unionization
 
or en
a-
ble Respondent to assess his/her sympathies.
  
 
I am persuaded that Respondent

s coupon flyer could in no 
way be viewed as antiunion campaign material.  At most, the 
flyer
 
was a self
-
serving 
attempt to conciliate irate customers 
by 
justifying the 
C
ompany

s 
lawful refusal
 
to recognize the Union
 
without an election
 
and
 
burnishing its image as a community 
asset.
  
In neither tactic did Respondent malign or even refer 
negatively to the Union or to employee unionization.  
The mere 
fact 

union organizational drive, cannot convert the flyer into ant
i-
union campaign material. 
 

 
co
upon flyer did not express a position on 
unionization, it could not
 
ha
ve conveyed the union 
view
, pro or 
con,
 
of any 
distributing 
employee
.
  
Requiring employees to 
distribute the Respondent

s coupon flyers to customers did not, 
therefore force employees
 
into making an 
observable choice 
concerning their participation in an election campaign or 

co
n-
tra
vene employees

 
Section 7 right to choose whether to e
x-
press an opinion [about unionization] or remain silent.

 
All
e-
gheny Ludlum
, 
supra 
at 744

745.
  
I shall, therefore, dismiss 
that allegation of the complaint.
 
C
ONCLUSIONS 
O
F 
L
AW
 
 
A. 
The Respondent is an e
mployer engaged in commerce 
and in a business affecting commerce within the meaning of 
Section 2(6) and (7) of the Act.  
 
B. 
The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
C. The Respondent violated Section 8(a)(1) of the 
Act 
by
 
the following:   
 
1. 
Creating an impression among its employees that their u
n-
ion act
ivities were under surveillance. 
 
2. I
nterrogating an employee regarding 

activities. 
 
3. O
rally promulgating, and thereafter maintaining, a rule
 
prohibiting employees from discussing 
their discipline, a term 
and condition
 
of 
employment, with other employees.
 
 
D. 
The unfair labor practices set forth above affect co
m-
merc
e within the meaning of Section 8(a)
(1) and Section 2(6) 
and (7) of the Act.
 
R
EMEDY
 
Having found Respondent has engaged in certain unfair l
a-
bor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the 
policies of the Act. 
The Respondent will be ordered to post 
approp
riate notices in the manner set forth hereafter.  
 
The 
General Counsel and 
the 
Charging Party seek a broad 
notice, asserting that Respondent is a repeat violator of the Act.  
As the General Counsel points out, two prior Board decisions 
involving Respondent
 
have
 
recently
 
issued: 
Fresh 
& 
Easy 
Neighborhood Market, 
356
 
NLRB 
546
 
(2011), finding that 
during the 
U
nion

s organizing drive at Respondent

s Las Vegas 
stores Fresh & Easy, Respondent unlawfully: (1) interrogated 
employees; (2) created the impression of s
urveillance; and (3) 
promulgated and maintained an unlawfully overbroad no
-
distribution rule; 
Fresh 
& 
Easy Neighborhood Market, 
356 
NLRB 
588
 
(2011), finding that Respondent at its 
Spring Va
l-
ley, California store, unlawfully (1) promulgated and mai
n-
tained a
 
rule prohibiting employees from talking about the U
n-
ion while working
;
 
(2) prohibited employees from talking about 
their discipline with other employees while working
;
 
and (3) 
invited employees to quit their employment as a response to 
their protected act
ivities.  Given corporate 
oversight of
 
the 
labor relations 
of individual stores
 
and the repetition of conduct 
already found unlawful by the Board, I find a broad notice is 
appropriate. See 
Hickmott Foods
, 242 NLRB 1357 (1979)
 
(broad order warranted when a respondent is shown to have a 
proclivity to 
violate the Act). 
 
The 
General Counsel and 
the 
Charging Party
 
also seek co
r-
porate
-
wide notice posting because of corporatewide involv
e-
ment in the distribution of Respondent

s coupon flyer.  
The 
Charging Party seeks the additional remedy of requiring R
e-
spon
dent to pass out the Board

s notice to customers. As I have 
not found that Respondent violated the Act by requi
ring e
m-
ployees to distribute its
 
coupon flyer to customers, I find no 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
546
 
basis for ordering corporatewide posting or distribution of the 
Board

s n
otice to customers. 
 
The 
General Counsel seeks the additional remedy of notice 
reading
 
to employees
.  The unlawful conduct found in this case 
does not constitute such serious, persistent, and widespread 
unfair labor practices as to require the notice to be
 
read aloud.  
 
[Recommended Order omitted from publication.]
 
 
 
